Citation Nr: 1610537	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1982 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

During the November 2015 hearing before the Board, the Veteran's representative expressed concern that the Veteran's service treatment records did not appear to be associated with his file on the Veterans Benefits Management System (VBMS).  However, upon the Board's review of the evidentiary record, the Veteran's service treatment records are contained on VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends his current right and left knee disabilities began during his active duty service due to road marches and working as a mechanic, and noted an in-service injury in which his right leg was run over by a car.  The Veteran further contends he has experienced constant pain in his knees since his separation from active duty service, but that he self-treated for many years before seeking medical treatment.  The Veteran's DD Form 214 confirms his primary specialty was Light Wheeled Vehicle Mechanic for his ten years and two months of active duty service.



Upon a December 2015 evaluation by physician's assistant D.M.K. at GHC, bilateral knee osteoarthritis and bilateral patellofemoral syndrome were diagnosed.  D.M.K. noted the Veteran's reports of knee pain since active duty service, and although he stated the Veteran's current right ankle disability "likely stems back to the ankle injury in the military," he provided no medical opinion regarding the etiology of the Veteran's current right and/or left knee disabilities.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of all current right and left knee disabilities, to include consideration of the Veteran's competent lay testimony.

Upon the March 2014 VA examination, the VA examiner diagnosed a left knee strain and a right knee strain.  The VA examiner opined it is less likely than not the Veteran's current knee disabilities are related to his active duty service because the Veteran only reported some minor, brief knee complaints during boot camp, and a single complaint in 1990 regarding his left knee, but none thereafter.  The VA examiner stated the Veteran reported no knee complaints until the day of discharge in December 1992; however, the Veteran was separated from service in October 1992, no separation examination is associated with the Veteran's service treatment records, and no December 1992 treatment record was noted in the March 2014 VA examiner's summary of the evidence.  Accordingly, it is unclear as to what complaint(s) the VA examiner was referring.  Further, the March 2014 VA examiner did not address the Veteran's competent lay statements regarding the continuity of his knee pain from active duty service to the present.

The evidence of record indicates there are outstanding relevant private treatment records, and possibly outstanding VA treatment records.  In his August 2008 claim, the Veteran reported treatment for his bilateral knees at Lacey Medical Clinic beginning in August 2008; no treatment records from this facility are currently of record.  Upon his November 2015 hearing before the Board, the Veteran testified he currently receives treatment for his knees at Group Health; only a December 2015 evaluation is of record.  On remand, the AOJ should make appropriate efforts to obtain all outstanding private treatment records.  Further, upon VA examination in March 2014, the VA examiner selected the option that he had reviewed the Veteran's VA treatment records; currently no VA treatment records are associated with the evidentiary record.  On remand, the AOJ should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all of his private treatment related to his knees since his separation from active duty service.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding private treatment records, to include from Lacey Medical Clinic and from Group Health and/or GHC.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

2. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current right knee and left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right knee and left knee disabilities which are currently manifested, or which have been manifested at any time since August 2008.  The examiner should specifically note the diagnoses of bilateral osteoarthritis and bilateral patellofemoral syndrome.

b) For each right knee and left knee diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically consider the Veteran's complaints of right knee and left knee symptoms as noted in his service treatment records, as well as the Veteran's contentions that his current knee disabilities are related to an accident in service in which his right leg was run over by a car, to his in-service specialty as a Light Wheeled Vehicle Mechanic, and his testimony that he has experienced bilateral knee pain continually since his active duty service, but self-treated for many years.

c) As to any right knee or left knee diagnosis which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

